                                                                                                                                Entered on Docket
                                                                                                                                March 04, 2019
                                                                                                                                EDWARD J. EMMONS, CLERK
                                                                                                                                U.S. BANKRUPTCY COURT
                                                                                                                                NORTHERN DISTRICT OF CALIFORNIA

                                                                     1       Richard M. Pachulski (CA Bar No. 90073)
                                                                             John D. Fiero (CA Bar No. 136557)
                                                                     2       John W. Lucas (CA Bar No. 271038)    Signed and Filed: March 4, 2019
                                                                             Pachulski Stang Ziehl & Jones LLP
                                                                     3       150 California Street, 15th Floor
                                                                             San Francisco, California 94111-4500
                                                                     4       Telephone: 415.263.7000
                                                                             Facsimile: 415.263.7010
                                                                     5       Email: rpachulski@pszjlaw.com        __________________________________________
                                                                                    jfiero@pszjlaw.com            HANNAH L. BLUMENSTIEL
                                                                     6              jlucas@pszjlaw.com            U.S. Bankruptcy Judge

                                                                     7       Attorneys for Sedgwick, LLP

                                                                     8                                    UNITED STATES BANKRUPTCY COURT
                                                                                                          NORTHERN DISTRICT OF CALIFORNIA
                                                                     9                                         SAN FRANCISCO DIVISION

                                                                    10   In re:                                                        Case No.: 18-31087 (HLB)
                                                                    11                                                                 Chapter 11
                                                                                   SEDGWICK, LLP,
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12                                                                 Jointly Administered
                                                                                                                Debtor.
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                                                                 AMENDED ORDER GRANTING MOTION
                                            ATTORNEYS AT LAW




                                                                                                                                       EXTENDING THE TIME PERIODS
                                                                    14                                                                 DURING WHICH THE DEBTOR HAS THE
                                                                                                                                       EXCLUSIVE RIGHT TO FILE A PLAN
                                                                    15                                                                 AND TO SOLICIT ACCEPTANCES
                                                                                                                                       THEREOF PURSUANT TO SECTION
                                                                    16                                                                 1121(D) OF THE BANKRUPTCY CODE
                                                                    17

                                                                    18             Upon the Motion for Order Extending the Time Periods During Which the Debtor Has the

                                                                    19   Exclusive Right to File a Plan and to Solicit Acceptances Thereof Pursuant to Section 1121(d) of the

                                                                    20   Bankruptcy Code (the “Motion”)1 seeking an extension of the time to file and solicit acceptances of a

                                                                    21   plan, as set forth in greater detail in the Motion; and the Court having jurisdiction to consider the

                                                                    22   Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334; and consideration of

                                                                    23   the Motion and the relief requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b)(2);

                                                                    24   and venue being proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that the relief

                                                                    25   requested in the Motion is in the best interest of the Debtor’s estate, its creditors, and all other parties

                                                                    26   in interest; and the Debtor having provided appropriate notice of the Motion and the opportunity for a

                                                                    27   hearing on the Motion under the circumstances and no other or further notice need be provided; and

                                                                    28
                                                                         1
                                                                             Capitalized terms not defined herein shall have the meanings used in the Motion.

                                                                         DOCS_SF:99918.1 77998/0021
                                                                     Case: 18-31087          Doc# 168        Filed: 03/04/19        Entered: 03/04/19 13:44:18    Page 1 of 3
                                                                     1   the Court having considered the Motion, all pleadings and papers filed in connection with the Motion,

                                                                     2   and the arguments of counsel and evidence proffered at the hearing on the Motion; after due

                                                                     3   deliberation and sufficient cause appearing therefor,

                                                                     4            IT IS HEREBY ORDERED THAT:

                                                                     5            1.       The Motion is GRANTED.

                                                                     6            2.       The Debtor’s exclusive right to file a plan is extended through and including April 30,

                                                                     7   2019.

                                                                     8            3.       The Debtor’s exclusive right to solicit acceptances from creditors for its plan is

                                                                     9   extended through and including June 29, 2019.

                                                                    10            4.       The relief granted herein shall not prejudice the Debtor from seeking further extensions

                                                                    11   upon a showing of cause or parties in interest from seeking to shorten or terminate the Debtor’s
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   exclusive rights to file and solicit acceptances of a plan upon a showing of cause.
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13            5.       The Court retains jurisdiction to interpret and enforce the terms of this Order.
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15                                             **END OF ORDER**

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                         DOCS_SF:99918.1 77998/002                            2
                                                                     Case: 18-31087         Doc# 168     Filed: 03/04/19     Entered: 03/04/19 13:44:18         Page 2 of 3
                                                                     1                                       COURT SERVICE LIST

                                                                     2

                                                                     3

                                                                     4

                                                                     5

                                                                     6

                                                                     7

                                                                     8

                                                                     9

                                                                    10

                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                         DOCS_SF:99918.1 77998/0023
                                                                     Case: 18-31087         Doc# 168   Filed: 03/04/19   Entered: 03/04/19 13:44:18   Page 3 of 3
